[logo-Capital Guardian] Capital Private Client Services Funds 6455 Irvine Center Drive Irvine, CA 92618-4518 Courtney R. Taylor Secretary February 28, 2011 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Capital Private Client Services Funds File No. 333-171358 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the form of Combined Proxy Statement/Prospectus since the electronic filing on February 24, 2011 of Registrant's Pre-Effective Amendment No. 1 under the Securities Act of 1933, as amended. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Enclosure
